                                                         U.S. DISTRICT COURT
                                                     NORTIIERN DISTiliCT OF TEXAS
                                                              FILED

               IN THE UNITED STATES DISTRICT COUR1         APR 1 8 2019
                FOR THE NORTHERN DISTRICT OF EXAS
                        FORT WORTH DIVISION
                                                      CLERK, U.S. DISTRICT COURT

JEROME OVERSTREET,                 §                    B Y - -Dcruty
                                                                ;=:::---
                                   §
               Petitioner,         §
                                   §
v.                                 §         No. 4:15-CV-461-A
                                   §
LORIE DAVIS, Director,             §
Texas Department of Criminal       §
Justice, Correctional              §
Institutions Division,             §
                                   §
               Respondent.         §

                          MEMORANDUM OPINION
                                  and
                                 ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Jerome Overstreet, a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, respondent.

     Petitioner was convicted in state court of capital murder.

This case was stayed on petitioner's motion and has been held in

abeyance since January 18, 2017, pending conclusion of state

post-conviction DNA proceedings.       (Order, doc. 30.) Petitioner

informs the court that the DNA proceedings have been concluded

but requests that the petition continue to be held in abeyance so

that he may "obtain an attorney of record and/or pursue his new

state legal claims" or the conclusion of the Innocence Project's

evaluation of his case.   (Pet'r's Resp. 2, doc. 35.) He does not

however demonstrate that he has, in fact,      initiated any
subsequent state court remedies.       See, i.e., TEX. CODE CRIM. PROC.

ANN. arts. 11.073 & 64.05 (West 2006 & Supp. 2017); Whitfield v.

State, 430 S.W.3d 405,   409 (Tex. Crim. App. 2014). And, following

the additional DNA testing, the state informed petitioner's

court-appointed attorney in that proceeding as follows:

     The Tarrant County Criminal District Attorney's Office
     has completed its DNA mixture interpretation review in
     this case. Based on our comparison of the original and
     amended reports as well as the other evidence
     supporting your client's conviction and sentence, there
     exists no reasonable probability that any statistical
     or interpretative changes impacted the case's outcome.
     As such our office has determined that no further
     action is required on our part and we are closing out
     this review.

(Resp't's Resp. to November 28, 2018 order, Ex. A, doc. 34.)

Thus, the additional DNA testing does not significantly exculpate

petitioner of capital murder. Therefore, the court ORDERS that

petitioner's request to continue to hold the case in abeyance be,

and is hereby, denied. The court further ORDERS that the clerk of

court reopen and reinstate the case on the court's docket for

further proceedings.

     Having considered the pleadings, state court records, and

relief sought by petitioner, the court now concludes that the

petition should be denied.

               I. Factual and Procedural History

     On September 24, 2009, a jury in Tarrant County, Texas, Case

No. 1092061D, found petitioner guilty of capital murder and the

trial court assessed an automatic life sentence.        (Clerk's R. 207,

                                   2
222-23, 303, doc. 21-18.)          Petitioner's conviction was affirmed on

appeal and the Texas Court of Criminal Appeals refused his

petition for discretionary review.            (Docket Sheet 2, doc. 21-3.)

Petitioner also filed a state habeas-corpus application

challenging his conviction, which was denied by the Texas Court

of Criminal Appeals without written order on the findings of the

trial court.       (SHR-01 2-16 & Action Taken, docs. 21-30 & 21-26. 1 )

This federal habeas petition followed.

      The state appellate court summarized the facts of the case

as follows:

            [Petitioner] was married to Vicki Overstreet. They
      had a rocky marriage, and according to Vicki's friends
      and family, [petitioner] was abusive and controlling.
      In September 2007, Vicki, fearing for her life, left
      [petitioner] and her hometown of Wichita, Kansas and
      moved to Texas. She wanted to make a clean break from
      [petitioner], but after some time in Texas, she began
      talking to [petitioner] again. He started occasionally
      visiting her on weekends at her apartment in Texas.

            On Wednesday, November 6, 2007, Vicki told her
      sister Tammy Foster that she planned to tell
       [petitioner] that she did not want to reconcile with
      him. On Thursday, Vicki told Tammy that when she broke
      the news to [petitioner], he became angry. That same
      day, Vicki talked to her daughter, Melissa Collins.
      Vicki told Melissa about her argument with [petitioner]
      and said that [petitioner] had told her that he was
      corning to Texas to get her.

           Vicki did not show up for work on Friday or
      Saturday. Melissa was unable to reach her mother over
      the weekend, so she called [petitioner] and asked if he
      had visited Vicki over the weekend; [petitioner] told


      1
          "SHR-Oln refers to petitioner's state habeas proceeding in WR-83,105-
01.

                                         3
Melissa that he had not been in Texas and had not
spoken to Vicki. [Petitioner] also told Vicki's son
Lamont Webb that he had not talked to Vicki since the
prior Thursday.

     When Vicki did not show up for work on Monday
morning, her employer called the police. Police
officers went to her apartment to check on her. Her
door was locked, so they got a key from management. The
officers found Vicki lying dead on the floor in her
apartment. Her face was scratched, blood had run down
her cheek from her left nostril, and her forehead and
eye sockets were severely bruised. Her stomach was
discolored and appeared to be bruised, her pants and
underwear were down around her mid thighs, and her
shirt was raised to expose the bottom half of her bra.
Her left thigh appeared to have a bruise in the shape
of a hand impression on it, and her wrists and arms
were bruised. Officers saw traces of tape adhesive on
her wrists and arms, but they did not find any tape in
her apartment. The officers suspected that Vicki had
been sexually assaulted.

      The carpet appeared as if it had been freshly
vacuumed because there were vacuum markings on it, yet
officers could not find a vacuum in the apartment. In
the bathroom trashcan, officers found a grocery store
receipt from a nearby Kroger store in Euless that was
for the purchase of a bottle of Riunite wine on Friday,
November 9, 2007. The purchaser had used a debit card
that was registered to [petitioner]. A surveillance
video from the Kroger store taken on November 9
confirmed that [petitioner] had made the purchase. The
bottle of wine was not found in the apartment. One wine
glass was on the kitchen counter, and officers also
found a box for two wine glasses matching the
description of the glass they found, but they did not
find the other matching glass.

     Cell phone tower records for [petitioner]'s mobile
phone number showed that, on Friday, November 9, phone
calls were made from that number in Wichita at 6:13
a.m. and 6:50a.m.; in Southaven, Kansas at 10:17 a.m.;
in Edmond, Oklahoma at 11:49 a.m.; in Sanger, Texas at
2:31p.m.; and in Euless at 3:46p.m. Several calls
were made in the Euless area from that afternoon until
1:26 a.m. on Saturday morning, and the next call was
not made until 7:39 a.m. on Saturday morning from

                           4
     Springer, Texas. By 12:08 p.m., calls were made from
     the Wichita area. According to [petitioner]'s employer,
     [petitioner] clocked in to work on Wednesday, November
     7, took vacation days on November 8 and 9, and next
     clocked in on Monday, November 12.

          Euless detective Tony Bennett went to Wichita and
    interviewed [petitioner]. [Petitioner] told Bennett
    that he had last spoken with Vicki on Friday, November
    9, by telephone. Euless police officers worked with
    Wichita police officers to obtain a warrant to search
    [petitioner]'s house in Wichita. From [petitioner]'s
    house, officers seized a bottle of Riunite wine, a
    canister to a Dirt Devil vacuum, keys, papers with
    [petitioner]'s name on them, and an insurance policy in
    Vicki's name.

         Crime lab testing on the contents of the vacuum's
    canister showed that carpet fibers and glitter found in
    the canister were chemically and microscopically the
    same as the carpet fibers and glitter found in the
    carpet of Vicki's apartment. Testing of three sections
    of carpet taken from Vicki's apartment showed a "strong
    presence" of semen; [petitioner]'s DNA was an identical
    match to the semen on two of the carpet cuttings, as
    well as to semen found on a pillowcase taken from the
    apartment. A partial male DNA profile was found on a
    second pillowcase, which had been lying on Vicki's body
    when officers found her; the majority of [petitioner]'s
    DNA profile was present in the mixture on that
    pillowcase.

         An examination of Vicki's body showed signs that
    Vicki's mouth and nose had been smothered and that
    Vicki may have been strangled. The medical examiner
    also saw evidence that Vicki had suffered blunt force
    trauma on her head, chest, abdomen, and thighs. The
    bruising on Vicki's thighs was consistent with someone
    forcing her legs apart. The medical examiner opined
    that Vicki had died of traumatic asphyxia. Vaginal
    swabs collected from Vicki's body tested weakly
    positive for semen, but further "confirmatory test[s]"
    were negative for semen.

(Mem. Op. 2-5, doc. 21-5.)




                               5
                                       II. Issues

        Petitioner raises eight grounds for relief, which fall into

the following categories:

        (1)    actual innocence (ground two);
        (2)    sufficiency of the evidence (grounds three and four);
               and
        (3)    ineffective assistance of counsel (grounds one,
               five, six, seven, and eight)

(Pet.    6.1-6. 8, doc. 1. 2 )

                                 III. Rule 5 Statement

        Respondent believes that petitioner has sufficiently

exhausted his state court remedies as to the claims raised, save

for ground number eight, which is raised for the first time in

this federal habeas petition. Respondent does not otherwise

believe that the petition is barred by limitations or subject to

the successive-petition bar.            (Resp't's Answer 3.) 28 U.S.C. §§

2244 (b)'     (d)   &   2254 (b) (1)

         IV. Legal Standard for Granting Habeas Corpus Relief

        A § 2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and

Effective Death Penalty Act            (AEDPA). 28 U.S.C. § 2254. Under the

Act,    a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an



      2To the extent petitioner raises new claims or legal arguments in his
reply brief, they are not addressed. Under the orders of the court and the
rules governing habeas actions, a petitioner cannot raise new claims in reply
to the respondent's answer.

                                           6
unreasonable application of clearly established federal law as

established by the United States Supreme Court or that is based

on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C.      §   2254(d) (1)-(2);

Harrington v. Richter, 562 U.S.     86,   100 (2011). This standard is

difficult to meet and "stops short of imposing a complete bar on

federal court relitigation of claims already rejected in state

proceedings." Richter, 562 U.S. at 102.

     The statute further requires that federal courts give great

deference to a state court's factual findings.        Hill v. Johnson,

210 F. 3d 481, 485   (5th Cir. 2000). Section 2254(e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. The petitioner has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. See 28 U.S.C.   §   2254(e) (1); Miller-El v. Cockrell, 537

U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S. 362, 399

(2000).

     Furthermore, when the most recent state court to consider a

constitutional issue provides a "reasoned opinion," a federal

habeas-corpus court must "review[] the specific reasons given by

the state court and defer[] to those reasons if they are

reasonable." Wilson v. Sellers, -U.S. -, 138 S. Ct. 1188,

1191-92   (2018). If the opinion was made without a written

explanation, a federal court should "'look through' the


                                    7
unexplained decision to the last related state-court decision

providingu particular reasons, both legal and factual,            "presume

that the unexplained decision adopted the same reasoning,u and

give appropriate deference to that decision.          Id.   In other words,

federal habeas-corpus courts confronted with an unexplained state

court decision "are to 'look through' the decision to an earlier

state court opinion and presume that the earlier one provides the

relevant rationale.   u   Thomas v. Vannoy, 8 98 F. 3d 561, 568     (5th

Cir. 2018)   (citing Wilson, 138 S. Ct. at 1192).

                               V. Discussion

(1) Actual Innocence

     Under his second ground, petitioner claims that he is

actually innocent of the offense.        (Pet.   6.2, doc. 1.) A stand

alone claim of "actual innocenceu is itself not an independent

ground for habeas-corpus relief. Herrera v. Collins, 506 U.S.

390, 400   (1993); Foster v. Quarterman, 466 F.3d 359, 367 (5th

Cir. 2006); Dowthitt v. Johnson, 230 F.3d 733, 741-42            (5th Cir.

2000). The United States Supreme Court reaffirmed in McQuiggin v.

Perkins, 569 U.S.   383, 392 (2013), that it has not resolved

whether a prisoner may be entitled to habeas-corpus relief based

on a freestanding claim of actual innocence. Until that time,

such a claim it not cognizable on federal habeas review under

Fifth Circuit law. See Foster v. Quarterman, 466 F.3d 359, 367

(5th Cir. 2006).


                                     8
2. Sufficiency of the Evidence

        Under his third and fourth grounds, petitioner claims that

the evidence was legally insufficient to prove beyond a

reasonable doubt his identity as the perpetrator or that he

committed sexual assault or attempted to commit sexual assault.

(Pet.    6.3-6.4, doc. 1.) A criminal defendant has a federal due

process right to be convicted only upon evidence that is

sufficient to prove beyond a reasonable doubt the existence of

every element of the offense. Foy v. Donnelly, 959 F.2d 1307,

1313 (5th Cir. 1992). Federal courts, nevertheless, have

extremely limited habeas review of claims based on the

sufficiency of the evidence. When reviewing such claims, the

relevant question is whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond

a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319

(1979). When faced with a record of historical facts that

supports conflicting inferences federal courts must presume-even

if it does not affirmatively appear in the record-that the trier

of fact resolved any such conflicts in favor of the prosecution,

and must defer to that resolution.    Id. at 326. Under Jackson,

both direct and circumstantial evidence can contribute to the

sufficiency of evidence and circumstantial evidence alone may be

enough to support the conviction. Schrader v. Whitley, 904 F.2d


                                  9
282, 287   (5th Cir. 1990). Where a state appellate court has

conducted a thoughtful review of the evidence, its determination

is entitled to great deference. Callins v. Collins,     998 F.2d 269,

276 (5th Cir. 1993).

     Applying the Jackson standard and applicable state law,     the

state appellate court addressed the claims as follows:

              A. Legal Sufficiency Standard of Review

          In our due-process review of the sufficiency of
     the evidence to support a conviction, we view all of
     the evidence in the light most favorable to the
     prosecution to determine whether any rational trier of
     fact could have found the essential elements of the
     crime beyond a reasonable doubt.

         This standard gives full play to the
    responsibility of the trier of fact to resolve
    conflicts in the testimony, to weigh the evidence, and
    to draw reasonable inferences from basic facts to
    ultimate facts. The trier of fact is the sole judge of
    the weight and credibility of the evidence. Thus, when
    performing an evidentiary sufficiency review, we may
    not re-evaluate the weight and credibility of the
    evidence and substitute our judgment for that of the
    factfinder. Instead, we determine whether the necessary
    inferences are reasonable based upon the combined and
    cumulative force of all the evidence when viewed in the
    light most favorable to the verdict. We must presume
    that the factfinder resolved any conflicting inferences
    in favor of the prosecution and defer to that
    resolution.

                       B. Law on Capital Murder

         A person commits the offense of capital murder if
    he intentionally causes the death of an individual in
    the course of committing or attempting to commit
    aggravated sexual assault. A person commits the offense
    of aggravated sexual assault if he intentionally or
    knowingly causes the penetration of the anus or female
    sexual organ of another by any means without the
    person's consent and if, in the course of the same

                                  10
criminal episode, he causes serious bodily injury or
attempts to cause the death of the victim.

C. Sufficiency of the Evidence to Prove Capital Murder

      [Petitioner] argues that the evidence is
insufficient to connect him to Vicki's death and that
"[a]t best, the State proved that [he] visited [Vicki]
on the weekend she was killed and took some items with
him when he left.n [Petitioner] argues that the
evidence is insufficient to prove that he committed the
violent acts necessary to commit the offense of
aggravated sexual assault as an element of capital
murder.

      The evidence presented at trial establishes that
 [petitioner] drove to Euless on Friday morning, making
various calls along the way and arriving sometime
between 2:30 and 3:45 p.m. [Petitioner] purchased a
bottle of wine at a store near Vicki's apartment around
3:30p.m. that day, and the receipt for the wine ended
up in a trash can in Vicki's apartment. However, when
Vicki's daughter and son talked to [petitioner] the
following Monday, he told them that he had not been to
see Vicki over the weekend. He told Lamont that he had
not talked to Vicki since the prior Thursday, so Lamont
was surprised when he saw the surveillance videotape of
[petitioner] leaving the grocery store in Texas that
Friday afternoon. [Petitioner] also told Detective
Bennett that he had last spoken with Vicki on Friday by
telephone. Thus, the evidence establishes that
[petitioner] went to see Vicki in Euless the weekend
that Vicki was murdered and that he lied to her family
and the police about being there.

      The evidence also establishes that [petitioner]
and Vicki had a rocky marriage and that he was abusive
towards her. Elaine Garcia, Vicki's friend and
hairstylist, testified about an incident that occurred
sometime around Christmas 2005 while Elaine was doing
Vicki's hair at her house in Wichita. When [petitioner]
arrived home, Vicki asked Elaine not to leave her alone
with him. Vicki followed Elaine outside when she was
leaving, telling [petitioner] that she was helping
Elaine carry her things to her car. [Petitioner] began
yelling at Vicki, so she got in the car with Elaine and
left with no purse, phone, keys, or coat, despite the
13 or 14 degree weather.

                          11
     Vicki's longtime friend, Dorothea Gamble,
testified that [petitioner] was controlling over and
abusive toward Vicki. Dorothea explained that Vicki had
stayed with her in August 2007 after she secretly left
[petitioner]. The weekend before Vicki's death, Vicki
told Dorothea that [petitioner] had visited her in
Texas a few times.

     Vicki's son Lamont testified that his mother and
[petitioner] had a rocky marriage and that Vicki had
stayed with Lamont for a brief period before she moved
to Texas. During that time, he or his wife would
physically escort her to and from her car and their
apartment. According to Lamont, Vicki changed her phone
number and planned to move to Texas without telling
[petitioner]. However, Vicki later told Lamont that
[petitioner] had visited her in Texas on weekends.

     Vicki's sister and daughter both testified that a
few days before Vicki's death, she and [petitioner] had
argued on the phone. According to Tammy, Vicki told
[petitioner] on Wednesday or Thursday that she did not
want to reconcile with him, and [petitioner] got angry
at Vicki. Vicki sounded fearful and stressed when she
talked to Tammy. According to Melissa, [petitioner]
told Vicki on Thursday that he was coming to Texas to
get her.

     When police discovered Vicki dead in her
apartment, there were no signs of forced entry, and the
deadbolt on her door and all of the windows were
locked. A vacuum found in [petitioner]'s house
contained carpet fibers and glitter matching those
found in Vicki's apartment. [Petitioner]'s DNA matched
semen found on carpet cuttings and two pillowcases-one
of which was found on Vicki's body-taken from her
apartment.

     Based on the evidence presented at trial, a
rational jury could have concluded that [petitioner]
intentionally caused Vicki's death.

     A rational jury also could have concluded that
[petitioner] had sex with Vicki without her consent and
suffocated her in the course of the same criminal
episode. [Petitioner] admits that "a fair analysis of
the evidence indicates that he had sex with [Vicki]
sometime prior to her death,u but he argues that

                          12
     insufficient evidence shows that he committed the
     necessary violent acts for aggravated sexual assault.
     But in addition to [petitioner]'s semen found on the
     carpet around Vicki's body, Vicki's clothing was in
     disarray, with her underwear pulled down to her mid
     thighs, and there were multiple bruises on her body,
     including bruises on her thighs consistent with someone
     forcing her legs apart.

          Viewing the evidence in the light most favorable
     to the jury's verdict, we hold that a rational trier of
     fact could have found beyond a reasonable doubt that
     [petitioner] murdered Vicki while in the course of
     committing or attempting to commit aggravated sexual
     assault.

(Mem. Op. 5-10, doc. 21-5.)

     Clearly, the state court applied the correct clearly

established federal law as set out in Jackson v. Virginia, and

its application to the evidence, both direct and circumstantial,

is not objectively unreasonable. As noted by the state court, it

was the jury's role "to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts." Jackson, 443 U.S. at 319. "The Jackson

inquiry 'does not focus on whether the trier of fact made the

correct guilt or innocence determination, but rather whether it

made a rational decision to convict or acquit.'" Santellan v.

Cockrell, 271 F.3d 190, 193 (5th Cir. 2001)   (quoting Herrera v.

Collins, 506 U.S. 390, 402    (1993)).

     Petitioner focuses on an alleged lack of physical evidence

connecting him to the crime. However, the lack of physical

evidence itself does not render the evidence insufficient to


                                  13
support petitioner's guilt beyond a reasonable doubt. The state

presented ample circumstantial evidenceof his guilt, including

evidence related to petitioner's history of threatening and

abusive behavior towards the victim and her fear of him;

petitioner's proximity to the crime scene and his lies to the

victim's children and law enforcement concerning his whereabouts;

the absence of forced entry into the victim's apartment; and the

physical trauma to the victim's thighs, her state of dress, and

the presence of petitioner's semen around the body of the victim.

This evidence viewed in the light most favorable to the verdict

was sufficient for the jury to rationally conclude that

petitioner was the person who murdered the victim in the course

of committing or attempting to commit aggravated sexual assault

on her.

3. Effective Assistance of Trial Counsel

     Under his first,   fifth, sixth, seventh, and eight grounds,

petitioner claims that he received ineffective assistance of

counsel at trial and on appeal.    (Pet. 7,   6.5-6.8, doc. 1.). A

criminal defendant has a constitutional right to the effective

assistance of counsel at trial and on a first appeal as of right.

U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S. 387, 393-95

(1985); Strickland v. Washington,      466 U.S.   668,   688   (1984);

Anders v. California,   386 U.S. 738, 744     (1967). To establish

ineffective assistance of counsel, a petitioner must show (1)


                                  14
that counsel's performance fell below an objective standard of

reasonableness and (2) that but for counsel's deficient

performance the result of the proceeding would have been

different. Strickland,   466 U.S. at 688. In applying this test, a

court must indulge a strong presumption that counsel's conduct

fell within the wide range of reasonable professional assistance.

Id. at 668,   688-89. Judicial scrutiny of counsel's performance

must be highly deferential and every effort must be made to

eliminate the distorting effects of hindsight.    Id. at 689.

     Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable applicationn standard of§ 2254(d) (1)

See Gregory v.   Thaler, 601 F. 3d 347, 351 (5th Cir. 2010). Where

the state courts have adjudicated the ineffective-assistance

claims on the merits, this court must review the petitioner's

claims under the "doubly deferentialn standards of both

Strickland and§ 2254(d). Cullen v. Pinholster, 563 U.S. 170, 190

(2011). In such cases, the "pivotal questionn for this court is

not "whether defense counsel's performance fell below

Strickland's standardn; it is "whether the state court's

application of the Strickland standard was unreasonable.n

Richter, 562 U.S. at 105.

     Petitioner claims that his trial counsel was ineffective by

failing to (1) demonstrate that he was actually innocent through


                                 15
his cell phone records;   (2) consult an expert in preparation for

trial or cross-examination of the state's expert witnesses;      (3)

conduct a reasonable investigation into the state's "medical

findingsu and contact a forensic pathologist to review those

findings; and (4) "challenge the constitutionality of the search

warrant,   jurisdiction, or probable cause.u (Pet. 6.1, 6.5-6.7,

doc. 1.) In support of his second and/or third claims, petitioner

presented the affidavit of Dr. Harry Bonnell, a licensed forensic

pathologist, in which he states (any spelling, punctuation,

and/or grammatical errors are in the orginal)-

     5.    In preparing this affidavit,   I reviewed the trial
     testimony transcript of:

           • Aliece Watts, pages 73-127 inclusive
             Lloyd White, M.D., pages 1-22 inclusive
           • Amy Smuts, pages 23-65 inclusive
             Patricia Eddings, pages 66-133 inclusive[.]

     6.    Had I been contacted by defense counsel and based
     on my education, training and experience, and my review
     of these materials, I would have testified that it is
     my opinion to a reasonable degree of medical certainty
     that:

     •     As testified to by Dr. White on page 21, DNA is easily
           transferred from one surface to another; therefore it
           would be expected that DNA from [petitioner] would be
           on the items in the apartment of his wife, whom he had
           visited more than a dozen times on weekends.

           As testified to by Ms Smuts on pages 61-62, there
           is no way to determine how long the DNA may have
           been present on these items.

           Dr. White did not present any factual evidence or
           findings to support the diagnosis of traumatic
           asphyxia by smothering or compression of the
           chest; both of these diagnoses are nearly

                                 16
                impossible to make in a body as decomposed as he
                describes.

                Bruising to the abdomen is caused by compressing
                the abdominal skin and musculature against the
                spine; if the discoloration were bruising, there
                would have been severe trauma to the internal
                organs, which he does not mention.

        •       In a decomposed the body, the standard is to
                obtain a vitreous (eye fluid) sample to determine
                alcohol content concentration since eye fluid is
                protected from fermentation; this was not done and
                therefore he speculates about the reason for
                alcohol being found in the blood.

        •       Dr. White testified (page 3) that he is certified
                by the American Board of Pathology in the
                specialties of anatomic and clinical pathology and
                the subspecialty of forensic pathology; a search
                of the web site of the American Board of Medical
                Specialties for all physicians in Texas with a
                last name of White revealed none that are
                certified by the American Board of Pathology in
                forensic pathology.

        •       Had I been able to also review the autopsy report,
                autopsy photos and scene photos, I would have been
                able to be more helpful to defense counsel and his
                client.

(SHR-01 70-71, doc. 21-30.)

        The state habeas judge, who also presided at petitioner's

trial, conducted a hearing by affidavit and trial counsel, Steven

King,       responded to the allegations as follows   (any spelling,

punctuation, and/or grammatical errors are in the original) :

        This is my response to [petitioner)'s Application for
        Writ of Habeas Corpus. I was hired to represent
        [petitioner) on December 5, 2007 to represent him for
        the offense of murder of his estranged wife. The
        Tarrant County grand jury indicted [petitioner) for
        Capital Murder, and the State of Texas waived the death
        penalty. I discussed this case several times with

                                     17
 [petitioner]. Each time he said he was in Kansas when
his wife was murdered in Texas. I asked him for names
and contact information for witnesses that could
substantiate that he was not in Texas. He told me that
he didn't have any alibi witnesses. [Petitioner] gave
me the contact information for Shawndrika Webb (the
victim's ex daughter in law). I called her as a witness
at trial. [Petitioner] also gave me contact information
for Ronnie Walker at Sprint. [Petitioner] said he could
be a character witness. I called Mr. Walker, and he
said he would not be a good witness for [petitioner].
 [Petitioner] also wanted me to talk to his parents. He
wanted them to be at his trial and he wanted one of
them to testify at his trial as a character witness.
Although [petitioner]'s parents came to Fort Worth once
before trial, his father informed me that they would
not be able to make it back for trial. They lived in
California at the time. Since [petitioner] was
convicted, the sentence was automatic life, and
character witnesses were irrelevant.

I talked to Dr. Lloyd White of the Tarrant County
Medical Examiner's Office about his autopsy and
findings in this case. I also talked to Patricia
Eddings of the Tarrant County Medical Examiner's Office
regarding the carpet fiber analysis done in this case.
In addition, I hired my own expert to review Patricia
Eddings bench notes and her report. After my expert
reviewed her work, my expert informed me that the
carpet fiber analysis was done appropriately, and we
would not be able to impeach the findings. Therefore, I
did not call that expert as a witness. I also drafted
and filed a motion to suppress the items found in
[petitioner]'s house in Wichita Kansas. [Petitioner]
had one witness he wanted me to call: Shawndrika Webb.
That was the ex-wife daughter in law of the victim.
[Petitioner] said she could testify to the ongoing
hostile relationship between the victim's family and
[petitioner]. I took the necessary steps to have her
subpoenaed as an out of state witness, and I did call
her as a witness at the trial.

Ground One: Ineffective assistance of counsel because
trial counsel failed to demonstrate that [petitioner]
was actually innocent.

     Response: The State did offer evidence that the
victim died sometime between Friday, November 9 to

                          18
Sunday, November 11. The State also offered evidence
that [petitioner] made a purchase at a Kroger store
near the victim's apartment in Euless, Texas during the
above time span. The State also offered evidence
showing [petitioner]'s cell phone travelled from the
Wichita, Kansas area to the Euless, Texas area and back
between November 9th through the lOth. The cell phone
records show calls made, not conversations as
 [petitioner] says in his Application. No evidence was
offered to show that the victim actually used her phone
to make or receive a call and was still alive on
November 10. I did offer evidence that the Euless
Police Department found the doors locked and the lights
off when they entered the victim's apartment. I also
asked Petra Blake about what she saw on Saturday
November 10 about 9 p.m. Petra Blake testified that she
saw the light on in the victim's apartment. The State
claimed [petitioner] was already on his way back to
Kansas. I argued that in my final argument. I told the
jury that according to the State's own cell tower
records that [petitioner] was back in Kansas by noon on
Saturday. I further argued that Petra Blake saw the
victim's car trunk open and her apartment light on
Saturday. The State never responded to that argument in
their closing argument. Therefore, I am of the opinion
that the jury chose to disregard that argument in light
of the overwhelming amount of scientific evidence put
forth by the State that put [petitioner] at the scene
of the crime during the time span of the victim's
death. In my opinion, the grounds offered by
[petitioner] do not amount to actual innocence.

Ground Five: Defense Counsel's failure to consult a
medical expert.

     Response: I discussed this case with Dr. Lloyd
White before trial. I felt that obtaining a medical
expert to refute Dr. White would be a waste of time and
resources. [Petitioner] insisted that he was in Kansas
when the victim was murdered. Therefore, the factual
and legal issues regarding the defense theory was
alibi, not manner of death. I did not investigate Dr.
White's background, and I have no knowledge whether he
misrepresented his board certification.

Ground Six: Defense counsel's failure to investigate
the manner of victim's death and failure to hire a
forensic pathologist rendering ineffective assistance

                          19
of counsel.

      Response: [Petitioner] admits himself that the
~only   significant factor to be decided at trial would
be who caused Vikky's death.u I agree. I disagree that
the way to find that person was to establish the manner
of death. The all important issue was whether
 [petitioner] was still in the Euless area during the
time frame of the victim's death. However, [petitioner]
never provided me with the name of an alibi witness or
any other evidence to prove where [petitioner] was to
refute the State's theory that he drove down from
Kansas to Texas Friday and headed back to Kansas in the
early morning hours of Saturday. Manner of death simply
does not tend to prove or disprove that issue. The fact
that [petitioner]'s DNA was found around the victim's
body, might have some tendency to prove [petitioner]
was at the apartment and was present during the
victim's murder. However, the State's witness admitted
they could not tell how long the DNA had been there. In
addition, Petra Blake testified that she had seen
 [petitioner] with the victim several different weekends
prior to the weekend of the murder. She testified that
she saw [petitioner] arrive Friday nights and that he
would leave Monday mornings. That testimony left the
impression that the couple could have had sex in the
apartment. Furthermore, [petitioner] told me that he
had had sex with the victim in the apartment, and he
did not dispute that his DNA would be found where it
was. Therefore, there was no need for a DNA expert for
the defense.

Ground Seven: Trial counsel's ineffective assistance of
counsel for failing to determine whether the State of
Texas had probable cause where the affiant believed
that an offense had been committed against laws of the
State of Kansas and for failing to challenge the
constitutionality, jurisdiction or probable cause of
the search warrant executed in Kansas at [petitioner]'s
home.

     Response: The search warrant and affidavit in
question are contained in 8 RR 57. I believe the facts
set out in the affidavit established probable cause
that an offense had been committed in the State of
Texas, and that evidence of that offense could be found
at the home of [petitioner] in Wichita Kansas. However,
I did file and present a motion to suppress that

                          20
     warrant. The court heard evidence regarding the matter
     and examined the warrant and affidavit in support
     thereof. The Court denied the motion to suppress. The
     affidavit underlying the warrant was sponsored by
     Robert Chisolm, a detective for the Wichita Kansas
     police department. The warrant was signed by a district
     judge from the 18th Judicial District of Kansas.
     Therefore, jurisdiction was not an issue. I also raised
     federal and state constitutional issues of search and
     seizure in my motion to suppress. The Court overruled
     those issues by denying my motion to suppress.

(SHR-01 96-100, doc. 21-30 (record citations omitted).)

     Based on counsel's affidavit, which the court found

credible, the documentary record, and his own recollection of

counsel's performance at trial, the state habeas judge entered

the following factual findings, which although numerous are

included to assist the reader:

     5.   Hon. King discussed the case with [petitioner]
          several times before trial.

     6.   Hon. King asked [petitioner] for names and contact
          information for witnesses that could substantiate
          that he was not in Texas at the time of the
          offense.

     7.   [Petitioner] told Hon. King that he did not have
          any alibi witnesses.

     8.   [Petitioner] gave Hon. King contact information
          for Shawndrika Webb whom Hon. King called to
          testify at trial.

     9.    [Petitioner] gave Hon. King contact information
          for Ronnie Walker but Mr. Walker indicated that he
          would not be a good witness for [petitioner].
    10.   Hon. King spoke with [petitioner]'s parents but
          they informed him that he would be unable to make
          it back from California, where they lived, for
          trial.

    11.   Because [petitioner] was facing an automatic life

                                 21
      sentence if convicted, there would not have been a
      punishment hearing and, therefore, no need for
      character witnesses.

12.   Hon. King interviewed Dr. Lloyd White about his
      autopsy and findings in this case.

13.   Hon. King interviewed Patricia Eddings regarding
      the carpet fiber analysis done in this case.

14.   Hon. King requested, and was appointed, an expert.

15.   After his expert reviewed Patricia Eddings' work,
      his expert informed Hon. King that the carpet
      fiber analysis was done appropriately and that her
      findings were unimpeachable.

16.   Hon. King concluded that an expert witness would
      not benefit [petitioner]'s defense.

17.   Hon. King's decision to not call an expert witness
      to testify was the result of reasonable trial
      strategy.

18.   Hon. King filed a motion to suppress the items
      found in [petitioner]'s house in Wichita, Kansas.

19.   The State presented evidence that [petitioner]
      made a purchase at a Kroger store near the
      victim's apartment in Euless, Texas, during the
      time he was supposed to be in Kansas.

20.   The cell phone records showed that the victim's
      phone received calls and not that she answered the
      phone.

21.   Hon. King concluded that no evidence was offered
      to show that the victim actually used her phone or
      was still alive on November 10.

22.   Hon. King offered evidence that law enforcement
      found the doors locked and the lights off when
      they entered the victim's apartment.

23.   Hon. King presented evidence that the victim's
      light was on in her apartment.

24.   Hon. King argued in final argument that the

                           22
      victim's light was on and her car trunk was open
      after [petitioner] was on his way back to Kansas
      based on the cellphone records.

25.   Hon. King's chosen defense was the result of
      reasonable trial strategy.

26.   Based on his discussion with Dr. Lloyd White, Hon.
      King concluded that hiring a medical expert to
      refute Dr. White would have been a waste of time
      and resources.

27.   Hon. King concluded that the important issue at
      trial was whether [petitioner] was still in Euless
      at the time of the victim's death.

28.   Because [petitioner] never provided Hon. King with
      alibi witnesses or evidence to prove he was in
      Kansas, Hon. King had nothing to refute the
      State's theory that [petitioner] drove down from
      Kansas to Texas Friday and headed back to Kansas m
      the early morning hours of Saturday.

29.   Hon. King concluded that the manner of death would
      not tend to prove or disprove [petitioner] was in
      Texas at the time of the victim's death.

30.   Hon. King's decision to not attack the State's
      theory on the manner of death was the result of
      reasonable trial strategy.

31.   Because the factual and legal issues at trial were
      the defense theory of alibi and not the manner of
      death, and there was no evidence that such
      testimony would be helpful, Hon. King's decision
      to not hire a medical expert was the result of
      reasonable trial strategy.

32.   Dr. Robert Lloyd White has worked as a Tarrant
      County deputy medical examiner since 2005.

33.   Dr. White has medical specialty certifications in
      anatomic pathology, clinical pathology, and
      forensic pathology through the American Board of
      Pathology.

34.   Dr. White properly testified as to his
      certifications.

                           23
     35.   [Petitioner]'s DNA was found at the apartment but
           Petra Blake testified that [petitioner] would stay
           with the victim on weekends.

     36.   Because the State's witness testified that they
           could not tell how long [petitioner]'s DNA had
           been in the apartment, and there was an innocent
           reason for the presence of [petitioner]'s DNA,
           Han. King concluded there was no need for a DNA
           expert.

     37.   Han. King's decision to not hire a DNA expert was
           the result of reasonable trial strategy.

     38.   Han. King filed a motion to suppress the fruits of
           the Kansas search warrant and affidavit.

     39    Han. King concluded that affidavit   established
           probable cause that an offense had   been committed
           in Texas and that evidence of that   offense could
           be found at [petitioner]'s home in   Wichita,
           Kansas.

     40.   The affidavit was sponsored by a detective with
           the Wichita police department and signed by a
           district judge in Kansas; thus, Han. King
           concluded that jurisdiction was not an issue.

     41.   Han. King's decision to not attack the search
           warrant and affidavit because it alleged "Kansas"
           was the result of reasonable trial strategy.



     43.   There is no evidence that a reasonable likelihood
           exists that the outcome of the proceeding would
           have been different but for the alleged
           misconduct.

(SHR-01 116-20, doc. 21-30 (record citations omitted).)

      Based on its findings, and applying the Strickland

standard, the state habeas court concluded that petitioner had

failed to prove that counsel's representation was deficient or

that but for counsel's acts or omissions there was a reasonable

                                24
likelihood that the outcome of his trial would have been

different.   (Id. at 122-24.) The Texas Court of Criminal Appeals

later adopted the habeas court's findings in denying relief.

       Petitioner fails to present clear and convincing evidence to

rebut the state courts' factual findings; thus, deferring to

those findings, the state courts' rejection of the claims was not

unreasonable. Petitioner's claims are conclusory, refuted by the

record, involve strategic and tactical decisions made by counsel,

or would have required counsel to make futile or frivolous

objections or motions, all of which generally do not entitle a

state petitioner to federal habeas relief. See, e.g., Strickland,

460 U.S. at 689 (providing strategic decisions by counsel are

"virtually unchallengeableu and generally do not provide a basis

for postconviction relief on the grounds of ineffective

assistance of counsel); Green v. Johnson, 160 F.3d 1029, 1037,

1042   (5th Cir. 1998)   (providing "[m]ere conclusory allegations in

support of a claim of ineffective assistance of counsel are

insufficient to raise a constitutional issueu); Koch v.         Puckett,

907 F.2d 524, 527   (5th Cir.1990)        (providing "[t]his Court has

made clear that counsel is not required to make futile motions or

objections.u)

       Finally, under his eighth ground, petitioner claims that his

appellate counsel was ineffective by failing to obtain a complete

trial record on appeal-i.e., certain photographic exhibits


                                     25
introduced by the state at trial.       (Pet.   6. 8, doc. 1.) Respondent

asserts that this claim is unexhausted and procedurally barred

from the court's review.     (Resp't's Answer 3, doc. 22.) The

exhaustion requirement is satisfied when the substance of the

federal habeas claim has been fairly presented to the highest

court of the state on direct appeal or in state post-conviction

proceedings. See O'Sullivan v. Boerckel, 526 U.S. 838, 842-48

(1999);   Fisher v.   Texas, 169 F. 3d 295, 301 (5th Cir. 1999). The

exhaustion requirement is "not satisfied if the petitioner

presents new legal theories or factual claims in his federal

habeas petition." Anderson v. Johnson, 338 F.3d 381, 386 (5th

Cir.   2003). "A procedural default .       . occurs when a prisoner

fails to exhaust available state remedies and 'the court to which

the petitioner would be required to present his claims in order

to meet the exhaustion requirement would now find the claims

procedurally barred.'" Nobles v. Johnson, 127 F. 3d 409, 420         (5th

Cir. 1997)   (citing Coleman v.   Thompson, 501 U.S. 722, 735 n.l

(1991)). If petitioner presented his unexhausted claim at this

time to the Texas Court of Criminal Appeals in another state

habeas application, the court would find the claims to be

procedurally barred under the Texas abuse-of-the-writ doctrine.

See TEX. CODE CRIM. PROC. ANN. art. 11.07   §   4(1)-(2); Ex parte

Whiteside, 12 S.W.3d 819, 821     (Tex. Crim. App. 2000). This

doctrine is an adequate and independent state ground for the


                                   26
purpose of imposing a procedural bar on federal habeas review.

See Hughes v. Quarterman, 530 F.3d 336, 342 (5th Cir. 2008).

     Petitioner may overcome a procedural default by

demonstrating either cause and actual prejudice for the default

or a showing that he is actually innocent of the crime for which

he stands convicted. See Sawyer v. Whitley, 505 U.S. 333, 338

(1992); Ylst v. Nunnemaker, 501 U.S. 797, 801-07      (1991); Smith v.

Johnson, 216 F. 3d 521, 523-24    (5th Cir. 2000). Petitioner

acknowledges that he raises this claim for the first time in his

federal petition but asserts that the failure to exhaust was the

result of state habeas counsel's failure to bring the claim;

thus, he brings the claim now pursuant to Trevino v.      Thaler, 569

U.S. 413 (2013).   (Pet. 8, doc. 1.) The record does not reflect

that petitioner was represented by counsel in his state habeas

proceeding. Nevertheless, the Martinez/Trevino line of cases does

not extend to defaulted claims of ineffective assistance of

appellate counsel. Davila v. Davis, --- U.S. ---, 137 S. Ct.

2058, 2065 (2017). And, petitioner does not otherwise demonstrate

cause and prejudice or a colorable claim of actual innocence.

According, his eighth ground is procedurally barred from the

court's review.

     For the reasons discussed,

     The court ORDERS the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.    §   2254 be, and is hereby,


                                  27
denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied, as petitioner has not

made a substantial showing of the denial of a constitutional

right or that the court's procedural ruling(s) are debatable or

wrong.

     SIGNED April   -+I_,?1:___,   2 o19 .




                                    28
